Citation Nr: 0906973	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION


The Veteran had active service from November 1943 to April 
1946.  The Veteran died in November 2003 and the appellant is 
the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to burial benefits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c);38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's widow seeks burial benefits on behalf of her 
late husband.  

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of an original claim, there is sufficient 
evidence of record on the date of the veteran's death to have 
supported an award of compensation or pension effective prior 
to the date of the veteran's death; or (3) the deceased was a 
veteran of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

The Veteran's certificate of death indicates that he died 
from prostate cancer in November 2003 at a private hospital.  
At the time of his death, service connection was not 
established for any disabilities; however, the Veteran did 
have a claim for compensation pending at the time of his 
death.  Specifically, the Veteran's pending claims at the 
time of his death included claims of service connection for 
hearing loss, tinnitus, and a disability claimed as due to 
in-service asbestos exposure.  In October 2003, approximately 
one month prior to the Veteran's death, the Board remanded 
the Veteran's service-connection claims to the RO for 
additional development of the record.  

The Veteran died in November 2003.  Shortly after the 
Veteran's death, the appellant submitted a claim for 
Dependency and Indemnity Compensation (DIC).  An April 2004 
rating decision denied entitlement to service connection for 
the cause of the veteran's death and determined that 
eligibility to Dependents' Educational Assistance (DEA) was 
not established.  

Approximately one week later, the RO issued a notice letter 
to the appellant explaining that her claims had been denied.  
In addition to the denial of claims for DIC and DEA, the 
notice letter indicated that claims for accrued benefits and 
death pension were also denied.  The letter specifically 
noted, "We can't approve your claim for accrued benefits 
because the VA didn't owe the veteran any money."  The 
appellant did not appeal that determination.  

Regardless of that outcome, the RO did not consider the 
possibility of entitlement to nonservice-connected burial 
benefits based on the fact that the Veteran had claims 
pending at the time of his death.  As a result, the RO has 
not yet determined whether there was sufficient evidence of 
record on the date of the veteran's death to have warranted 
entitlement to service connection with regard to the claimed 
hearing loss, tinnitus, and/or a disability as a result of 
in-service asbestos exposure.  Although the denial of accrued 
benefits would seem to suggest that there is sufficient 
evidence to show that entitlement to service connection was 
not warranted for hearing loss, tinnitus and/or a disability 
associated with asbestos exposure, such is not the case here, 
as that denial of accrued benefits appears to be based on a 
finding of no pending claims at the time of the Veteran's 
death.  

Before a decision on the merits can be reached with regard to 
the claim of entitlement to non-service connected burial 
benefits, additional development of the record is necessary 
to determine whether there is sufficient evidence to warrant 
service connection for hearing loss, tinnitus and/or a 
disability due to in-service asbestos exposure, given that 
these claims of service connection were pending at the time 
of the Veteran's death.  Moreover, it would be prejudicial 
for the Board to decide this case without having the Agency 
of Original Jurisdiction address the issue in the first 
instance.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Upon completion of any development 
deemed appropriate, determine whether 
there is sufficient evidence to warrant 
service connection for hearing loss, 
tinnitus and/or a disability due to in-
service asbestos exposure, which claims 
were pending at the time of the Veteran's 
death, pursuant to 38 C.F.R. § 
3.1600(b)(2).

2.  Following adjudication of the deceased 
Veteran's pending claims, readjudicate the 
appellant's claim of entitlement to non-
service-connected burial benefits.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

